NUMBER 13-15-00454-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


HAYWOOD WI UNITS, LTD.,                                                                   Appellant,

                                                  v.

B&S DUNAGAN INVESTMENTS, LTD, ET AL,                                                     Appellees.


                        On appeal from the 253rd District Court
                              of Liberty County, Texas.



                              ORDER OF ABATEMENT
        Before Chief Justice Valdez and Justices Rodriguez and Perkes
                               Order Per Curiam

        Appellant, Haywood WI Units, Ltd., has appealed a final judgment entered by the

253rd District Court of Liberty County.1 The final judgment in the clerk’s record contains


        1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant

to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West, Westlaw through 2013 3d C.S.).
a file-stamp by the district court clerk dated August 10, 2015, but does not reflect the date

the judgment was signed.

       A party’s deadline for filing a notice of appeal is computed from the date the

judgment or other appealable order was signed. See TEX. R. APP. P. 26.1. Although it

appears the parties believe the final judgment was signed on August 10, 2015, it is unclear

from the record. Accordingly, we abate the appeal to the trial court for a determination

of the date the judgment was signed and for the trial court to issue findings of fact and

conclusions of law. This document should be forwarded to the Clerk of this Court in a

supplemental record within twenty-one days from the date of this order.

       It is so ordered.

                                                  PER CURIAM

Delivered and filed
this the 6th day of November, 2015.




                                             2